114 Ga. App. 281 (1966)
150 S.E.2d 927
LECRAW
v.
L. P. D., INC.
42175.
Court of Appeals of Georgia.
Submitted July 8, 1966.
Decided September 7, 1966.
*282 Barber & Rambo, Olin Rambo, for appellant.
Rose & Silverman, George S. Stern, for appellee.
JORDAN, Judge.
This is an appeal from the order of the trial court denying the defendant's motion to reconsider a previous order of court overruling the defendant's general and special demurrers to the plaintiff's petition. Held:
The judgment appealed from in the notice of appeal filed by the appellant is neither a final judgment nor one which would have been final if rendered as contended by the appellant for the reason that if the trial court had granted the motion to reconsider, the status of the case in the court below would not have been changed in any way until a subsequent order was rendered after reconsideration vacating the original judgment and entering a countrary ruling. Accordingly, the judgment appealed from not being an appealable judgment under Sec. 1 of the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18; Code Ann. § 6-701) and no appeal having been taken from the previous judgment of the trial court overruling the defendant's general demurrer to the petition, this court is without jurisdiction to review the enumeration of error, and the appeal must be dismissed as authorized by Sec. 13(b) of the Act (Ga. L. 1965, pp. 18, 29; Code Ann. § 6-809). Birdwell v. Pippen, 113 Ga. App. 202 (147 SE2d 673).
Appeal dismissed. Bell, P. J., and Eberhardt, J., concur.